Exhibit 10.1

April 30, 2009

Mr. William K. Holmes
Warner, Norcross & Judd, LLP
900 Fifth Third Center
111 Lyon Street, N.W.
Grand Rapids, MI 49503

Dear Bill:

        This letter agreement, when fully executed by the parties and approved
by Federal Insurance Company and Progressive Casualty Insurance Company, shall
constitute the second amendment to the Settlement and Release Agreement and
Stock and Warrant Issuance Agreement executed as of November 12, 2008, and as
amended by the First Amended Settlement and Release Agreement and Stock and
Warrant Issuance Agreement executed as of January 30, 2009 (collectively, the
“Agreement”).

        The Agreement is hereby amended as follows:

  1. The title of the Agreement is changed to “Second Amended Settlement and
Release and Stock and Warrant Issuance Agreement.”


  2. In the definition of “Final Settlement Date,” the date “April 30, 2009,” is
deleted and is replaced with the date “May 20, 2009.”


  3. In the “Definitions” section, the term “Second Settlement Hearing” is
deleted and is replaced with the term “Third Settlement Hearing.” All references
in the definition of that term to “second” are deleted and are replaced with
“third.” The date of “February 27, 2009,” is deleted and is replaced with the
date “May 13, 2009.”


  4. In the “Definitions” section, the term “Second Settlement Hearing Order” is
deleted and is replaced with the term “Third Settlement Hearing Order.”


  5. In Section 1.b, the date of “February 27, 2009,” is deleted and is replaced
with the date “May 13, 2009.” All references in Section 1.b to “Second
Settlement Hearing” are deleted and are replaced with the term “Third Settlement
Hearing.”


  6. In Section 1.c, all references to the date “April 30, 2009,” are deleted
and are replaced with the date “May 20, 2009.”


  7. In Section 1.d, the date “April 30, 2009,” is deleted and is replaced with
the date “May 20, 2009.”


--------------------------------------------------------------------------------



  8. Exhibits E and F are deleted and are replaced with the new Exhibits E and F
attached hereto.


  9. Exhibit L is deleted and is replaced with the new Exhibit L attached
hereto.


        Except as set forth above, the Agreement shall remain unchanged and in
full force and effect according to its terms.

        If this letter agreement accurately reflects the new agreement of the
parties, please have it executed by your clients and by Mr. Deardorff and return
an executed copy to me for my files. Thank you.

Very truly yours,

/s/ Thomas M. Farrell

Thomas M. Farrell

TMF:psf

ACKNOWLEDGED AND AGREED:

/s/ Richard Deardorff
———————————————
Richard Deardorff


/s/ Jon W. Swets, Chief Financial Officer
———————————————
Macatawa Bank


/s/ Jon W. Swets, Chief Financial Officer
———————————————
Macatawa Bank Corporation




2

--------------------------------------------------------------------------------




EXHIBIT L

CONFIDENTIAL VARNUM DRAFT 4/7/2009



WARRANT AGREEMENT

        THIS WARRANT AGREEMENT (this “Agreement”) is entered into as of the
_______ day of _________________, 2009, by and between MACATAWA BANK
CORPORATION, a Michigan corporation (the “Company”), and REGISTRAR AND TRANSFER
COMPANY, a New Jersey corporation (the “Warrant Agent”).


RECITALS

        A.        The Company is a defendant in a lawsuit pending in the United
States District Court for the Western District of Michigan (the “District
Court”), entitled In re Trade Partners, Inc. Investor Litigation, Case No.
1:07-MD-1846-RHB (the “Federal Litigation”).

        B.        The Company is a defendant in a lawsuit pending in the Kent
County Circuit Court in Grand Rapids, Michigan (the “Circuit Court”), entitled
Giese et al v. Macatawa Bank Corp et al, Case No. 06-11707-CZ (the “State
Litigation”).

        C.        The parties to the Federal Litigation and the State Litigation
have settled the dispute and entered into that certain Amended and Restated
Settlement and Release and Stock and Warrant Issuance Agreement, dated January
30, 2009 (the “Settlement Agreement”).

        D.        As part of the transactions to be consummated pursuant to the
Settlement Agreement, the Company has issued warrants for the purchase of One
Million Five Hundred Thousand (1,500,000) shares of common stock, no par value,
of the Company (each, a “Warrant”).

        E.        The Company wishes the Warrant Agent to act on behalf of the
Company, and the Warrant Agent is willing to so act, in connection with the
issuance, division, transfer, exchange and exercise of the Warrants.


AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and covenants contained in this Agreement and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, the parties agree as follows:

1. DEFINITIONS


        1.1       “Business Day” shall mean a day other than (a) a Saturday or
Sunday, (b) any day on which banking institutions located in Holland, Michigan
are required or authorized by law or by local proclamation to close or (c) any
day on which the Nasdaq Stock Market is closed.

        1.2       "Common Stock" shall mean the shares of the Company's common
stock, no par value.

3

--------------------------------------------------------------------------------



        1.3       “Commercially Reasonable Best Efforts,” when used with respect
to any obligation to be performed or term or provision to be complied with under
this Agreement, shall mean such efforts as a prudent Person seeking the benefits
of such performance or compliance would make, use, apply or exercise to
preserve, protect or advance its rights or interests. Such efforts do not
require the Person whose performance or compliance is required under this
Agreement to incur a material financial cost or a substantial risk of material
liability unless such cost or liability (i) is specifically contained in this
Agreement or the Settlement Agreement, (ii) would customarily be incurred in the
course of performance of or compliance with the relevant obligation, term or
provision, (iii) is caused by or results from the wrongful act or negligence of
the Person whose performance or compliance is required hereunder, or (iv) is not
excessive or unreasonable in view of the rights or interests to be preserved,
protected or advanced.

        1.4       “Effective Date” means the first date on which the Company’s
Registration Statement is declared effective by the SEC.

        1.5       “Exercise Period” shall mean the period commencing on the
later of (a) the date that is 366 days after the Warrants are issued to the
initial Holders and (b) the Effective Date and ending at 5:00 p.m., Holland,
Michigan time, on the fifth (5th) anniversary of the later of (a) or (b), as
such period may be extended pursuant to the terms hereof.

        1.6       “Exercise Price” shall mean the purchase price for each
Warrant Share and shall be Nine Dollars ($9.00) per share, as adjusted from time
to time pursuant to Sections 8.1 and 8.2 hereof.

        1.7       "Holders" are the registered owners of the Warrants.

        1.8       “Market” shall mean the Nasdaq Stock Market. If the Common
Stock is no longer authorized for quotation on the Nasdaq Stock Market, the
Market shall be the principal national securities exchange or quotation system
on which the Common Stock is quoted or listed or admitted to trading or, if not
quoted or listed or admitted to trading on any national securities exchange or
quotation system, the over-the-counter market.

        1.9       “Material Information” is material nonpublic information
concerning the Company, its subsidiaries, or its or their current or prospective
business, financial condition, results of operations or prospects.

        1.10       “Person” shall mean a natural person, corporation,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, limited liability company, limited liability
partnership, government or any agency or political subdivision thereof or any
other entity or organization.

        1.11       “Qualifying Prospectus” shall mean a prospectus contained in
a Registration Statement that satisfies all legal requirements.

4

--------------------------------------------------------------------------------



        1.12       “Registration Statement” shall mean a registration statement
relating to the issuance by the Company of the Warrant Shares to the Holders
upon exercise of the Warrants pursuant hereto.

        1.13       “SEC” shall mean the United States Securities and Exchange
Commission, or any successor governmental agency or authority thereto.

        1.14       "Securities Act" shall mean the Securities Act of 1933, as
amended.

        1.15       “Trading Price,” as of any date, shall mean the dollar
weighted average trading price per share for all round lot transactions in the
Common Stock on the Market for the twenty (20) trading days ending two (2) days
prior to that date.

        1.16       “Warrant Shares” are the shares of Common Stock or other
securities deliverable upon exercise of a Warrant.

2. FORM OF WARRANT; EXECUTION; REGISTRATION


        2.1       Form of Warrant; Execution of Warrants. The certificates
evidencing the Warrants (the “Warrant Certificates”) shall be in the form
attached to this Agreement. The Warrant Certificates shall be signed on behalf
of the Company by its Chief Executive Officer, Chief Financial Officer,
President or one of its Vice Presidents. The signature of any such officer on
the Warrant Certificates may be manual or by facsimile. Each Warrant Certificate
shall be dated the date it is countersigned by the Warrant Agent pursuant to
Section 2.3.

        2.2       Registration. The Warrant Certificates shall be numbered and
shall be registered on the books of the Company maintained at the principal
office of the Warrant Agent initially in Cranford, New Jersey (or such other
place in the continental United States as the Warrant Agent shall from time to
time notify the Company and the Holders in writing) (the “Warrant Register”) as
they are issued. The Company and the Warrant Agent shall be entitled to treat
the registered owner of any Warrant as the owner in fact thereof for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in such Warrant on the part of any other person.

        2.3       Countersignature of Warrants. The Warrant Certificates shall
be countersigned by the Warrant Agent and shall not be valid for any purpose
unless so countersigned. Warrant Certificates may be countersigned, however, by
the Warrant Agent and may be delivered by the Warrant Agent notwithstanding that
the persons whose manual or facsimile signatures appear thereon as proper
officers of the Company shall have ceased to be such officers at the time of
such countersignature, issuance or delivery. The Warrant Agent shall, upon
written instructions of the Chief Executive Officer, the Chief Financial
Officer, the President, any Vice President, the Treasurer or the Secretary of
the Company, countersign, issue and deliver Warrant Certificates entitling the
Holders thereof to purchase not more than an aggregate of One Million Five
Hundred Thousand (1,500,000) Warrant Shares (subject to adjustment pursuant to
Section 8) and shall countersign, issue and deliver Warrant Certificates as
otherwise provided in this Agreement.

5

--------------------------------------------------------------------------------



3. TRANSFER AND EXCHANGE OF WARRANTS


        3.1       Transfer and Exchange. Subject to the terms of this Agreement,
the Warrant Agent shall initially countersign, register in the Warrant Register,
and deliver Warrants in accordance with the written instructions of the Company.
Subject to the terms of this Agreement and the receipt of such documentation as
the Warrant Agent may reasonably require, the Warrant Agent shall thereafter
from time to time register the transfer of any outstanding Warrants upon the
Warrant Register upon surrender of the Warrant Certificate or Certificates
evidencing such Warrants duly endorsed or accompanied (if so required by it) by
a written instrument or instruments of transfer in form reasonably satisfactory
to the Warrant Agent (which may be in the form attached to this Agreement), duly
executed by the registered Holder or Holders thereof, by the duly appointed
legal representative of the Holders, or by a duly authorized attorney. Subject
to the terms of this Agreement, each Warrant Certificate may be exchanged for
another Warrant Certificate or Certificates entitling the Holder to purchase a
like aggregate number of Warrant Shares as the Warrant Certificate or
Certificates surrendered then entitles such Holder to purchase. Any Holder
desiring to exchange a Warrant Certificate or Certificates shall make such
request in writing delivered to the Warrant Agent, and shall surrender, duly
endorsed or accompanied (if so required by the Warrant Agent) by a written
instrument or instruments in form reasonably satisfactory to the Warrant Agent,
the Warrant Certificate or Certificates to be so exchanged. Upon registration of
transfer or exchange, the Company shall issue and the Warrant Agent shall
countersign and deliver by certified mail a new Warrant Certificate or
Certificates to the persons entitled thereto.

        3.2       No Service Charges. No service charge shall be made for any
exchange or registration of transfer of a Warrant Certificate or of Warrant
Certificates, but the Company may require payment of a sum sufficient to cover
any stamp tax or other tax or other governmental charge that is imposed in
connection with any such exchange or registration of transfer pursuant to
Section 5.

        3.3       Acceptance of Terms. By accepting the initial delivery,
transfer or exchange of Warrants, each Holder shall be deemed to agree to the
terms of this Agreement as it may be in effect from time to time, including any
amendments or supplements duly adopted in accordance with Section 12.3. A copy
of this Agreement may be obtained by a Holder without cost upon written request
to the Company at its principal office or to the Warrant Agent.

4. TERM OF WARRANTS; EXERCISE OF WARRANTS; REGISTRATION OF WARRANT SHARES


        4.1       Term of Warrants. Subject to the terms of this Agreement, each
Holder shall have the right, which may be exercised on any Business Day during
the Exercise Period, to receive from the Company the number of Warrant Shares
which the Holder may at the time be entitled to purchase upon exercise of such
Warrants and payment of the Exercise Price then in effect for such Warrant
Shares. The Warrant Shares issued to a Holder upon exercise of its Warrants
shall be duly authorized, validly issued, fully paid and non-assessable and
shall not have been issued in violation of or subject to any preemptive rights.
Each Warrant not exercised prior to the expiration of the Exercise Period shall
become void, and all rights under such Warrant and under this Agreement shall
cease as of the expiration of the Exercise Period, provided, however, that if
the Exercise Period ends during a suspension pursuant to Section 4.3, the
Exercise Period shall be extended for an additional period of time equal to the
longer of the period of such suspension during the Exercise Period and twenty
(20) Business Days after the date on which the Warrant Agent sends notice to the
Holders of the expiration of such suspension period.

6

--------------------------------------------------------------------------------



      4.2       Exercise of Warrants.

              (a)              During the Exercise Period, except as such may be
suspended from time to time as set forth in Section 4.3, each Holder may
exercise from time to time some or all of the Warrants evidenced by its Warrant
Certificate(s) by: (i) surrendering to the Company at the principal office of
the Warrant Agent such Warrant Certificate(s) with written notice (in the form
attached to this Agreement) duly completed and signed, which signature shall be
guaranteed by an eligible guarantor institution (a bank, savings and loan
association or credit union with membership in an approved signature guarantee
medallion program) pursuant to Rule 17Ad-15 of the Securities Exchange Act of
1934, as amended, and (ii) paying to the Warrant Agent for the account of the
Company the aggregate Exercise Price for the number of Warrant Shares in respect
of which such Warrants are exercised. Warrants shall be deemed exercised on the
date such Warrant Certificate(s) are surrendered to the Warrant Agent and tender
of payment of the aggregate Exercise Price is made. Payment of the aggregate
Exercise Price shall be made (1) by wire transfer of immediately available funds
to the Warrant Agent for the account of the Company, (2) by certified or
official bank check or checks payable to the order of the Company (any such
payments under subsections (1) or (2) shall be made in lawful money of the
United States of America), or (3) by surrender to the Warrant Agent of the right
to receive a number of Warrant Shares, calculated to the nearest one
one-hundredth of a share, pursuant to the formula below. In the event that a
Holder elects to make payment of the aggregate Exercise Price by surrender of
the right to receive Warrant Shares as provided in subsection (3) of the
preceding sentence, the number of Warrant Shares issuable to such Holder shall
be calculated as follows:

    X = Y(A-B)
            A    


  Where: X = the number of Warrant Shares to be issued to such Holder upon
exercise (subject to Section 9);

Y = the total number of Warrant Shares purchasable pursuant to the Warrant being
exercised (or, if such Warrant is being exercised only in part, the number of
Warrant Shares for which it is being exercised);

A = the Trading Price of a share of Common Stock determined as of the date of
exercise; and

B = the then-current Exercise Price.


              (b)              In the event that less than all of the Warrants
evidenced by a Warrant Certificate are exercised, the Holder thereof shall be
entitled to receive a new Warrant Certificate or Certificates as specified by
such Holder evidencing the remaining Warrant or Warrants, and the Warrant Agent
is hereby irrevocably authorized by the Company to countersign, issue and
deliver the required new Warrant Certificate or Certificates evidencing such
remaining Warrant or Warrants pursuant to Section 4.2 and Section 3 of this
Agreement. The Company, whenever requested by the Warrant Agent, will supply the
Warrant Agent with Warrant Certificates duly executed on behalf of the Company
for such purpose.

7

--------------------------------------------------------------------------------



              (c)              Upon the exercise of any Warrants in accordance
with this Agreement, the Company shall cause the Warrant Agent, on the Company’s
behalf, to issue and deliver with all reasonable dispatch, to or upon the
written order of the Holder and in such name or names as the Holder may
designate, a certificate or certificates for the number of full Warrant Shares
issuable upon the exercise of such Warrants and shall take or cause the Warrant
Agent to take such other actions as are necessary to complete the exercise of
the Warrants (including, without limitation, payment of any cash with respect to
fractional interests required under Section 9). The certificate or certificates
representing such Warrant Shares shall be deemed to have been issued and any
person so designated to be named therein shall be deemed to have become a holder
of record of such Warrant Shares as of the date the Warrants are exercised.

              (d)              Upon delivery of the Warrant Shares issuable upon
exercise of a Warrant in accordance herewith and of any required new Warrant
Certificates, the Company shall direct the Warrant Agent by written order to
cancel the Warrant Certificates surrendered upon exercise. Such canceled Warrant
Certificates shall then be disposed of by the Warrant Agent in a manner
permitted by applicable laws and satisfactory to the Company in accordance with
its written instructions to the Warrant Agent. The Warrant Agent shall account
promptly to the Company with respect to Warrants exercised and concurrently pay
to the Company all amounts received by the Warrant Agent upon exercise of such
Warrants.

              (e)              The Warrant Agent shall keep copies of this
Agreement and any notices given or received pursuant to this Agreement available
for inspection by the Holders during normal business hours at its office. The
Company shall, at its sole expense, supply the Warrant Agent from time to time
with such numbers of copies of this Agreement as the Warrant Agent may
reasonably request.

        4.3       Registration of Warrant Shares; Suspension of Exercise Period.

              (a)              The Company shall use its Commercially Reasonable
Best Efforts to (i) file under the Securities Act, within two hundred seventy
(270) days of the date hereof, the Registration Statement, (ii) cause such
Registration Statement to be declared effective by the SEC within three hundred
sixty six (366) days of the date hereof and (iii) keep such Registration
Statement effective at all times during the Exercise Period, and will make such
number of Qualifying Prospectuses available to Holders as they shall reasonably
request. No shares of Common Stock shall be issued, and the right to exercise
all Warrants shall be suspended, for all periods during which there is not an
effective Registration Statement and/or there is not a Qualifying Prospectus
available to Holders. The Company shall promptly notify the Warrant Agent of any
such suspension, and the Warrant Agent shall have no duty, responsibility or
liability in respect of any shares of Common Stock issued or delivered prior to
its receipt of such notice. The Company shall promptly notify the Warrant Agent
of the termination of any such suspension, and the Company shall cause the
Warrant Agent to notify the Holders of the termination of such suspension
promptly following notice to the Warrant Agent by the Company. Should the
ability of the Holders to exercise the Warrants be suspended for more than an
aggregate of sixty (60) days in any three hundred sixty five (365) day period
pursuant to this Section 4.3(a), the Exercise Period shall be extended by the
aggregate number of days in such suspension period(s) in excess of sixty (60)
days. The Company represents and warrants that the issuance of the Warrants is
exempt from registration pursuant to Section 3(a)(10) of the Securities Act.

8

--------------------------------------------------------------------------------



              (b)              Notwithstanding the foregoing, the Company shall
have the right, exercisable by giving written notice of the exercise of such
right to the Warrant Agent, at any time and from time to time, to suspend the
Exercise Period or delay filing for a period not in excess of 60 calendar days
during any consecutive three hundred sixty-five (365) day period beginning on
the date on which such notice is given, or such shorter period of time as may be
specified in such notice or in a subsequent notice delivered by the Company to
such effect, if (i) the Company is, in its good faith judgment, in possession of
Material Information, (ii) such Material Information would, in the judgment of
the Company’s board of directors (after consultation with counsel), need to be
disclosed so as to permit the Warrant Shares to be sold in compliance with law,
and (iii) disclosure of such Material Information would, in the good faith
judgment of the Company (after consultation with counsel), be adverse to its
interests. Should the ability of the Holders to exercise the Warrants be
suspended for more than an aggregate of sixty (60) days in any three hundred
sixty five (365) day period pursuant to this Section 4.3(b), the Exercise Period
shall be extended by the aggregate number of days in such suspension period(s)
in excess of sixty (60) days.

5. PAYMENT OF TAXES


        The Company will pay all documentary stamp and other like taxes, if any,
attributable to the initial issuance and delivery of the Warrants and the
initial issuance and delivery of the Warrant Shares upon the exercise of
Warrants. However, the Company shall not be required to pay any tax or taxes
which may be payable in respect of any transfer of the Warrants or involved in
the issuance or delivery of any Warrant Shares in a name other than that of the
Holder of the Warrants being exercised, and the Warrant Agent shall not register
any such transfer or issue or deliver any Warrant Certificate(s) or Warrant
Shares unless or until the persons requesting the registration or issuance shall
have (i) paid to the Warrant Agent for the account of the Company the amount of
such tax, if any, (ii) established to the reasonable satisfaction of the Company
that such tax, if any, has been paid, or (iii) delivered to the Company an
opinion of legal counsel that no such tax is due.

6. LOST OR STOLEN WARRANT CERTIFICATES


        In the event that any Warrant Certificate shall be mutilated, lost,
stolen or destroyed, the Company shall issue, and the Warrant Agent shall
countersign and deliver, a replacement Warrant Certificate representing an
equivalent right or interest. The Holder must submit evidence reasonably
satisfactory to the Company and the Warrant Agent of such loss, theft or
destruction of such Warrant Certificate and an indemnity or bond, if requested
by the Company or the Warrant Agent, also reasonably satisfactory to them. An
applicant for such a substitute Warrant Certificate shall also comply with such
other reasonable procedures as the Company or the Warrant Agent may reasonably
require. The Company and Warrant Agent may charge the Holder for their expenses
in replacing a Warrant Certificate.

9

--------------------------------------------------------------------------------



7. RESERVATION OF WARRANT SHARES


        7.1       Reservation of Common Stock. The Company shall at all times
keep reserved out of its authorized Common Stock, free of all preemptive rights,
a number of shares of Common Stock sufficient to provide for the exercise of the
rights of purchase represented by the outstanding Warrants. The transfer agent
for the Common Stock and every subsequent or other transfer agent for any shares
of the Company’s capital stock issuable upon the exercise of the Warrants (each,
a “Transfer Agent”) will be and are hereby irrevocably authorized and directed
at all times to reserve such number of authorized shares of Common Stock as
shall be required for such purpose. The Company will keep a copy of this
Agreement on file with each Transfer Agent. The Company will supply its Transfer
Agent with duly executed stock certificates for such purposes and will itself
provide or otherwise make available any cash which may be payable as provided in
Section 9. The Company will furnish to its Transfer Agent a copy of all notices
of adjustments, and certificates related thereto, transmitted to each Holder.
The Company will give the Warrant Agent prompt notice of any change in any
Transfer Agent or any change of address of any Transfer Agent.

        7.2       Corporate Actions. Before taking any action which would cause
an adjustment pursuant to Section 8 reducing the Exercise Price, the Company
will take any and all corporate action which may be necessary in order that the
Company may validly and legally issue fully paid and non-assessable Warrant
Shares at the Exercise Price as so adjusted.

8. ADJUSTMENT OF WARRANT SHARES AND EXERCISE PRICE.


        8.1       Adjustments. The Warrant Shares purchasable upon the exercise
of each Warrant and the Exercise Price shall be subject to adjustment as
follows:

              (a)              Adjustment for Change in Capital Stock. Subject
to Section 8.1(b), in case the Company shall (i) pay a dividend on its
outstanding shares of Common Stock in shares of Common Stock or make a
distribution of shares of Common Stock on its outstanding shares of Common
Stock, (ii) make a distribution on its outstanding shares of Common Stock in
shares of its capital stock other than Common Stock, (iii) subdivide its
outstanding shares of Common Stock into a greater number of shares of Common
Stock, (iv) combine its outstanding shares of Common Stock into a smaller number
of shares of Common Stock, or (v) issue, by reclassification of its shares of
Common Stock, other securities of the Company (including any such
reclassification in connection with a consolidation or merger in which the
Company is the surviving entity) (each, an “Adjustment Event”), then the number
of Warrant Shares purchasable upon exercise of each Warrant immediately prior to
the Adjustment Event shall be adjusted so that the Holder of each Warrant shall
be entitled to receive the kind and number of Warrant Shares or other securities
of the Company which such Holder would have owned or have been entitled to
receive upon the happening of the Adjustment Event had such Warrant been
exercised in full immediately prior to the happening of such Adjustment Event or
any record date with respect to such Adjustment Event. If a Holder is entitled
to receive shares of two or more classes of capital stock of the Company
pursuant to the foregoing sentence upon exercise of Warrants, the allocation of
the adjusted Exercise Price between such classes of capital stock shall be
determined reasonably and in good faith by the Board of Directors of the
Company. After such allocation, the exercise privilege and the Exercise Price
with respect to each class of capital stock shall thereafter be subject to
adjustment on terms substantially identical to those applicable to Common Stock
in this Section 8. An adjustment made pursuant to this Section 8.1(a) shall
become effective immediately after the record date for such Adjustment Event or,
if none, immediately after the effective date of such Adjustment Event. Such
adjustment shall be made successively whenever an Adjustment Event occurs.

10

--------------------------------------------------------------------------------



              (b)              Minimum Adjustment. No adjustment in the number
of Warrant Shares purchasable by a Holder pursuant to Section 8.1(a) shall be
required unless such adjustment would require an increase or decrease of at
least one percent (1%) in the number of Warrant Shares purchasable upon the
exercise of each Warrant. The amount by which any adjustment is not made by
reason of this subsection shall be carried forward and taken into account in any
subsequent adjustment. All calculations shall be made to the nearest
one-hundredth of a Warrant Share.

              (c)              Adjustment in Exercise Price. Whenever the number
of Warrant Shares purchasable upon the exercise of each Warrant is adjusted
pursuant to Section 8.1(a), the Exercise Price payable for each Warrant Share
immediately prior to such adjustment shall be adjusted (to the nearest cent) by
multiplying such Exercise Price by a fraction, the numerator of which shall be
the number of Warrant Shares purchasable upon the exercise of each Warrant
immediately prior to the Adjustment Event and the denominator of which shall be
the number of Warrant Shares purchasable immediately after the Adjustment Event.

        8.2       Notice of Adjustment. Whenever the number of Warrant Shares
purchasable upon the exercise of each Warrant or the Exercise Price of Warrant
Shares is adjusted, the Company shall cause the Warrant Agent promptly to mail
to each Holder, at the sole expense of the Company, by first class mail, postage
prepaid, notice of such adjustment or adjustments and shall deliver to the
Warrant Agent a certificate of an officer of the Company setting forth: (a) the
number of Warrant Shares purchasable upon the exercise of each Warrant and the
Exercise Price for each Warrant Share after such adjustment, (b) a brief
statement of the facts requiring such adjustment, and (c) the computations by
which such adjustment was made. The Warrant Agent shall be entitled to rely on
such certificate and shall be under no duty or responsibility with respect to
any such certificate, except to exhibit the same, from time to time, to any
Holder requesting an inspection of such certificate during reasonable business
hours.

      8.3       Merger or Consolidation.

              (a)              In case of any consolidation or merger of the
Company into another entity, or any sale of all or substantially all assets of
the Company (collectively, a “Reorganization”), the Company or such successor
entity shall on or before the date of consummation of the Reorganization (the
“Closing Date”), at its option, either:

11

--------------------------------------------------------------------------------



                    (i)              deliver to the Warrant Agent a notice of
redemption (the “Redemption Notice”), which shall be binding on the Company and
on all Holders, and redeem all Warrants by payment, in cash, to each Holder of
an amount equal to the excess, if any, of (A) the value of the consideration
that each such Holder would have been entitled to receive upon the consummation
of the Reorganization had such Holder exercised all of such Holder’s Warrant(s)
immediately prior to such Reorganization, over (B) the aggregate Exercise Price
that would have been payable by each such Holder upon any such exercise
immediately prior to such Reorganization, such payments to be made within ten
(10) Business Days of the Closing Date; or

                    (ii)              execute and deliver to the Warrant Agent
an agreement, which shall be binding on the Holders, that each Holder shall have
the right thereafter upon payment of the Exercise Price in effect immediately
prior to such action (after giving effect to any applicable adjustments) to
purchase upon exercise of each Warrant the kind and amount of shares and other
securities and property (including cash) which such Holder would have owned or
have been entitled to receive upon the consummation of the Reorganization had
such Warrant been exercised immediately prior to such Reorganization. The
Company shall at its sole expense mail, by first class mail, postage prepaid, to
each Holder notice of the execution of any such agreement. Such agreement shall
provide for adjustments, which shall be substantially identical to the
adjustments provided for in this Section 8.

              (b)              In the event the Company delivers a Redemption
Notice, any right to exercise a Warrant shall terminate at 5:00 p.m., Holland,
Michigan time, on the Closing Date. On and after the Closing Date, the Holders
of the Warrants shall have no further rights except to receive, upon surrender
of the Warrant, the Redemption Price, without interest.

              (c)              The Company shall not merge or consolidate with
or into any other entity, unless the successor entity (if not the Company) shall
expressly assume, by supplemental agreement reasonably satisfactory in form and
substance to the Warrant Agent in its sole judgment and executed and delivered
to the Warrant Agent, the performance and observance of each and every covenant
and condition of this Agreement to be performed and observed by the Company. The
provisions of this Section 8.3 shall similarly apply to successive
consolidations or mergers.

        8.4       Other Events. If any event occurs of the type contemplated by
the provisions of this Section 8 but not expressly provided for by such
provisions, then the Company’s Board of Directors will in good faith make an
appropriate adjustment in the Exercise Price and the number or type of Warrant
Shares so as to protect the rights of the Holders.

        8.5       Statement on Warrants. Irrespective of any adjustments in the
Exercise Price or the number or kind of securities purchasable upon the exercise
of the Warrants, Warrants previously issued may continue to express the same
Exercise Price and number and kind of Warrant Shares as are stated in the
Warrants when initially issued.

        8.6       No Impairment. The Company shall not, for the purpose of
avoiding or seeking to avoid the observance or performance of any of the terms
and provisions of this Agreement, amend its Articles of Incorporation or engage
in any reclassification, reorganization, consolidation, merger, dissolution,
liquidation, issue, sale or exchange of securities or any other voluntary
action.

12

--------------------------------------------------------------------------------



9. FRACTIONAL INTERESTS


        Neither the Company nor the Warrant Agent shall be required to issue
fractional Warrant Shares on the exercise of Warrants. If more than one Warrant
shall be exercised at the same time by the same Holder, the number of full
Warrant Shares which shall be issuable upon such exercise shall be computed on
the basis of the aggregate number of Warrants so exercised. If any fraction of a
Warrant Share would, except for the provisions of this Section 9, be issuable on
the exercise of any Warrant, the Company shall pay an amount in cash equal to
the Trading Price for one share of Common Stock on the date the Warrant
Certificate is presented for exercise, multiplied by such fraction.

10. NO RIGHTS AS STOCKHOLDERS


        10.1       No Rights. Nothing contained in this Agreement or in any of
the Warrants shall be construed as conferring upon the Holders or their
transferees the right to vote, to receive dividends, to receive notice as
stockholders in respect of any meeting of stockholders for the election of
directors of the Company or any other matter, or to receive any rights
whatsoever as stockholders of the Company.

        10.2       Notice of Certain Events. In the event the Company shall:

              (a)              authorize the issuance to all holders of shares
of Common Stock of rights, options or warrants to subscribe for or purchase
shares of Common Stock or any other subscription rights, options or warrants;

              (b)              authorize the distribution to all holders of
shares of Common Stock of securities or assets (other than cash dividends);

              (c)              effect any Reorganization, any reclassification
or change of Common Stock issuable upon exercise of the Warrants (other than a
change in par value or as a result of a subdivision or combination of
outstanding shares of Common Stock), or a tender offer or exchange offer for
shares of Common Stock; or

              (d)              effect a voluntary or involuntary dissolution,
liquidation or winding up of the Company;

then the Company shall cause to be filed with the Warrant Agent and shall cause
to be given to each Holder at its address appearing on the Warrant Register, at
least twenty (20) calendar days prior to the applicable record date hereinafter
specified, or promptly in the case of events for which there is no record date,
by first class mail, postage prepaid, a written notice stating (x) the date as
of which the Holders of record of shares of Common Stock entitled to receive any
such rights, options, warrants or distribution are to be determined, (y) the
initial expiration date set forth in any tender offer or exchange offer for
shares of Common Stock, or (z) the date on which any such reclassification,
Reorganization, dissolution, liquidation or winding up is expected to become
effective or consummated, as well as the date as of which it is expected that
Holders of record of shares of Common Stock shall be entitled to exchange such
shares for securities or other property, if any, deliverable upon such
reclassification, Reorganization, dissolution, liquidation, or winding up. The
failure to give the notice required by this Section 10.2 or any defect therein
shall not affect the legality or validity of any distribution, right, option,
warrant, reclassification, Reorganization, dissolution, liquidation, winding up
or action, or the vote upon any of the foregoing.

13

--------------------------------------------------------------------------------



11. WARRANT AGENT


        11.1       Appointment. The Company hereby appoints the Warrant Agent to
act as agent for the Company in accordance with the terms and conditions of this
Agreement, and the Warrant Agent hereby accepts such appointment. The Warrant
Agent undertakes the duties and obligations imposed by this Agreement upon the
terms and conditions set forth in this Agreement.

        11.2       Rights and Duties of Warrant Agent.

              (a)              Agent for the Company. In acting under this
Agreement and in connection with the Warrant Certificates, the Warrant Agent is
acting solely as agent of the Company and does not assume any obligation or
relationship or agency or trust for or with any of the Holders or beneficial
owners of Warrants.

              (b)              Counsel. The Warrant Agent may consult with
counsel satisfactory to it (who may be counsel to the Company), and the Warrant
Agent shall incur no liability or responsibility to the Company or to any Holder
in respect of any action taken, suffered or omitted by it in good faith and in
accordance with the opinion or the advice of such counsel.

              (c)              Documents. The Warrant Agent shall incur no
liability for or in respect of any action taken, suffered or omitted by it in
reliance upon any Warrant Certificate, notice, direction, consent, certificate,
affidavit, statement or other paper or document reasonably believed by it to be
genuine and to have been presented or signed by the proper parties.

              (d)               No Implied Obligations. The Warrant Agent shall
be obligated to perform only such duties as are specifically set forth in this
Agreement and in the Warrant Certificates, and no implied duties or obligations
of the Warrant Agent shall be read into this Agreement or the Warrant
Certificates against the Warrant Agent. The Warrant Agent shall have no duty or
responsibility in case of any default by the Company in the performance of its
covenants or agreements contained in this Agreement or in the Warrant
Certificates.

              (e)              Not Responsible for Adjustments or Validity of
Stock. The Warrant Agent shall not at any time be under any duty or
responsibility to any Holder to conduct any review or investigation to determine
whether any facts exist that may require an adjustment of the number of Warrant
Shares or other property issuable upon exercise of each Warrant or the Exercise
Price, with respect to the nature or extent of any adjustment when made, or with
respect to the method employed in making such adjustment. The Warrant Agent
shall not be accountable with respect to the validity or value of any shares of
Common Stock or of any securities or property which may at any time be issued or
delivered upon the exercise of any Warrant or upon any adjustment. The Warrant
Agent shall not be responsible for any failure of the Company to make any cash
payment or to issue, transfer or deliver any shares of Common Stock or stock
certificates upon the surrender of any Warrant Certificate for the purpose of
exercise or upon any adjustment.

14

--------------------------------------------------------------------------------



        11.3       Other Transactions in Securities of the Company. The Warrant
Agent and any stockholder, director, officer or employee of the Warrant Agent
may buy, sell or deal in any of the Warrants or any other securities of the
Company, acquire a pecuniary interest in any transaction in which the Company
may be interested, contract with or lend money to the Company and otherwise act
as fully and freely as though it were not Warrant Agent under this Agreement.
Nothing herein shall preclude the Warrant Agent from acting in any other
capacity for the Company or for any other Person.

          11.4       Compensation and Indemnity. The Company agrees that the
Warrant Agent is entitled, from time to time, to reasonable compensation for its
services as mutually agreed and to reimbursement for all reasonable
out-of-pocket expenses incurred by it, including the reasonable compensation and
expenses of the Warrant Agent’s agents and counsel. The Company shall indemnify
the Warrant Agent against any loss, liability or expense, including reasonable
attorneys’ fees, incurred by it without negligence, willful misconduct, or bad
faith on its part arising out of or in connection with the acceptance or
performance of its duties under this Agreement. The Warrant Agent shall notify
the Company promptly of any claim for which it may seek indemnity. The Company
need not reimburse any expense or indemnify against any loss or liability
incurred by the Warrant Agent through willful misconduct, negligence or bad
faith. The Company’s payment obligations pursuant to this Section 11.4 shall
survive the termination of this Agreement.

        11.5       Instructions from Company. The Warrant Agent is hereby
authorized and directed to accept instructions with respect to the performance
of its duties from the Chairman of the Board, the President, a Vice President,
the Treasurer or the Secretary of the Company, and to request from such officers
advice or instructions in connection with its duties. The Warrant Agent shall
not be liable for any action taken, suffered or omitted by it in good faith in
accordance with instructions of any such officer or officers, provided such
instructions are not in contravention of this Agreement.

        11.6       Successor Warrant Agent.

              (a)              Resignation and Removal. Upon sixty (60) days’
prior written notice, the Warrant Agent may resign at any time, and such notice
shall specify the date on which the resignation shall become effective. The
Warrant Agent may be removed at any time by the Company upon sixty (60) days’
prior written notice, which notice shall specify the date on which the removal
shall become effective. Notwithstanding the foregoing, no resignation or removal
shall take effect until the appointment by the Company of a successor Warrant
Agent and the acceptance of such appointment by such successor Warrant Agent.

15

--------------------------------------------------------------------------------



              (b)              Appointment of Successor. In the event that the
Warrant Agent shall resign or be removed, shall become insolvent, shall consent
to the appointment of or taking possession by a receiver, custodian, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Warrant Agent
or its property or affairs, shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, a successor Warrant Agent shall be appointed by the Company.
Any successor Warrant Agent shall be a bank or trust company, in good standing,
incorporated under the laws of the United States of America or any state
thereof, and having at the time of its appointment as Warrant Agent a combined
capital and surplus of at least $100,000,000.

              (c)              Successor To Expressly Assume Duties. Any
successor Warrant Agent shall execute, acknowledge and deliver to its
predecessor and to the Company an instrument accepting such appointment, and
upon the delivery of such instrument, the successor Warrant Agent, without any
further act, deed or conveyance, shall become vested with all the rights and
obligations of such predecessor with like effect as if originally named as
Warrant Agent under this Agreement, and the predecessor Warrant Agent, upon
payment of its charges and disbursements then unpaid, shall become obligated to
transfer, deliver and pay over all monies, securities and other property on
deposit with or held by such predecessor as Warrant Agent. Upon the appointment
of a successor Warrant Agent, the successor Warrant Agent shall mail, by first
class mail, postage prepaid, to each Holder, written notice of such removal or
resignation of the predecessor Warrant Agent and the name and address of the
successor Warrant Agent.  

              (d)              Successor by Merger. Any corporation or entity
into which the Warrant Agent may be merged or consolidated, any corporation or
entity resulting from any merger or consolidation to which the Warrant Agent
shall be a party, or any corporation to which the Warrant Agent shall sell or
otherwise transfer all or substantially all of its assets and business shall be
the successor Warrant Agent under this Agreement without the execution or filing
of any paper or any further act on the part of any of the parties to this
Agreement, provided that the successor Warrant Agent is eligible for appointment
as a successor Warrant Agent under the provisions of this Section 11.6. If at
the time a successor Warrant Agent is appointed any of the Warrant Certificates
shall have been countersigned but not delivered, any such successor Warrant
Agent may adopt the countersignature of the original Warrant Agent and deliver
such Warrant Certificates so countersigned, and all such Warrant Certificates
shall be fully valid and effective as provided in this Agreement.

              (e)              Name Change. If the name of the Warrant Agent
shall be changed and at such time any of the Warrant Certificates shall have
been countersigned but not delivered, the Warrant Agent may adopt the
countersignatures under its prior name and deliver such Warrant Certificates so
countersigned, and all such Warrant Certificates shall be fully valid and
effective as provided in this Agreement.

16

--------------------------------------------------------------------------------



12. MISCELLANEOUS


      12.1       Notices.

              (a)              Any notice pursuant to this Agreement shall be in
writing addressed to the relevant address set forth below or such other relevant
address as may be specified in writing by the relevant party. A notice shall be
deemed properly made: (i) upon personal delivery, (ii) five (5) days after
deposit in the mail, postage prepaid, first class mail, or (iii) one (1) day
after deposit with a recognized overnight courier, postage prepaid.

  If to the Company:


    Macatawa Bank Corporation
10753 Macatawa Drive
Holland, Michigan 49424
Attn: Chief Financial Officer
Facsimile: (616) 494-7644


  If to the Warrant Agent:


    Registrar and Transfer Company
10 Commerce Drive
Cranford, New Jersey 07016
Attn: Daniel Flynn
Facsimile: (908) 497-2310


              (b)               Any notice pursuant to this Agreement by the
Company or the Warrant Agent to the Holders shall be in writing and shall be
delivered to such Holders at their respective addresses in the Warrant Register.
The address of each Holder shall be as provided in the Warrant Register. Any
Holder may change its address by notice to the Company and the Warrant Agent
given in accordance with this Section 12.1. Failure to provide notice to a
Holder or any defect in such notice shall not affect its sufficiency with
respect to other Holders. If a notice is mailed in the manner provided by this
Section 12, it is duly given, whether or not the addressee receives it.

        12.2       Cancellation of Warrants. In the event the Company shall
purchase or otherwise acquire Warrants, such Warrants shall be delivered to the
Warrant Agent and be cancelled by it and retired. The Warrant Agent shall cancel
any Warrant Certificate surrendered for exchange, substitution, transfer or
exercise in whole or in part.

        12.3       Supplements and Amendments. The Company and the Warrant Agent
may from time to time supplement or amend this Agreement, the Warrants and the
Warrant Certificates without approval of any Holder, in order to: (a) cure any
ambiguity or correct or supplement any provision contained in the Agreement, the
Warrants and the Warrant Certificates that may be defective or inconsistent with
any other provision in such documents, (b) comply with the requirements of any
national securities exchange or the Market, or (c) make any other changes to
this Agreement, the Warrants and the Warrant Certificates that (i) the Company
and the Warrant Agent may deem necessary or desirable, (ii) shall not be
inconsistent with the provisions of this Agreement, the Warrants and the Warrant
Certificates, and (iii) shall not adversely affect the rights of any Holder. Any
other supplement or amendment to this Agreement, the Warrants and the Warrant
Certificates may be made with the approval of the Holders of a majority of the
then outstanding Warrants, provided, however, that no such supplement or
amendment shall, without the written consent of each Holder affected thereby,
(w) shorten the Exercise Period for any Warrant, (x) increase the Exercise Price
payable pursuant to any Warrant, (y) modify the provisions of this Section 12.3
or (z) increase the obligations of any Holder or otherwise disproportionately
adversely affect the rights of any Holder. The Company shall give or cause the
Warrant Agent to give prompt notice to all Holders of any supplement or
amendment pursuant to this Section 12.3.

17

--------------------------------------------------------------------------------



        12.4       Successors. All the covenants and provisions of this
Agreement by or for the benefit of the Company or the Warrant Agent shall bind
and inure to the benefit of the Company or the Warrant Agent and their
respective successors.

        12.5       Applicable Law. The terms and conditions of this Agreement
and the Warrants shall be governed, construed, interpreted, and enforced in
accordance with the domestic laws of the State of Michigan, without regard to
its conflict of laws principles.

        12.6       Benefits of this Agreement. Nothing in this Agreement shall
be construed to give any person or corporation other than the Company, the
Warrant Agent and the Holders any legal or equitable right, remedy or claim
under this Agreement. This Agreement shall be for the sole and exclusive benefit
of the Company, the Warrant Agent, their respective assigns and the Holders.

        12.7       Execution in Counterparts. This Agreement may be executed in
multiple counterparts, which, when taken together, shall constitute one and the
same instrument.

        12.8       Captions. The captions of the sections and subsections of
this Agreement have been inserted for convenience only and shall have no
substantive effect.

(Signatures appear on the following page.)

18

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

COMPANY:

Macatawa Bank Corporation

By:
      ———————————————
Name:
          ——————————————
Title:
          ——————————————

WARRANT AGENT:

Registrar and Transfer Company

By:
      ———————————————
Name:
          ——————————————
Title:
          ——————————————





TO BE IN THE FORM OF A BANKNOTE CERTIFICATE

CUSIP No. _________

        THIS WARRANT IS GOVERNED BY AND SUBJECT TO THE TERMS AND CONDITIONS
CONTAINED IN THE WARRANT AGREEMENT. A COPY OF THE WARRANT AGREEMENT MAY BE
OBTAINED UPON REQUEST FROM MACATAWA BANK CORPORATION OR THE WARRANT AGENT.


WARRANT TO PURCHASE COMMON STOCK OF MACATAWA BANK CORPORATION

        This Warrant (the “Warrant”) is issued to _____________________________,
or his, her or its registered assigns (the “holder”) by Macatawa Bank
Corporation, a Michigan corporation (the “Company”), on ___________________,
2009 (the “Warrant Issue Date”). This Warrant is issued pursuant to that certain
Warrant Agreement, dated __________, 2009 (the “Warrant Agreement”), between the
Company and Registrar and Transfer Company, a New Jersey corporation (the
“Warrant Agent”) and in furtherance of that certain Settlement and Release and
Stock and Warrant Issuance Agreement, dated [November 26, 2008], in settlement
of the lawsuit pending in the United States District Court for the Western
District of Michigan, entitled In re Trade Partners, Inc. Investor Litigation,
Case No. 1:07-MD-1846-RHB, and the lawsuit pending in the Kent County Circuit
Court in Grand Rapids, Michigan, entitled Giese et al. v. Macatawa Bank Corp et
al., Case No. 06-11707-CZ.

19

--------------------------------------------------------------------------------



        1.        Definitions. All capitalized terms not defined herein shall
have the meanings ascribed to them in the Warrant Agreement.

        2.        Purchase Shares. Subject to the terms and conditions
hereinafter set forth, the holder is entitled, upon surrender of this Warrant to
the Warrant Agent, to purchase from the Company up to
__________________________________ (_________) fully paid and non-assessable
shares of the Company’s Common Stock. The number of shares of Common Stock
issuable pursuant to this Section 2 shall be subject to adjustment pursuant to
Section 8 of the Warrant Agreement.

        3.        Exercise Price. The purchase price for each Warrant Share
shall be $9.00 per share, as adjusted from time to time pursuant to Section 8 of
the Warrant Agreement (the “Exercise Price”). All payments shall be made in
lawful money of the United States of America by certified or official bank check
or checks payable to the order of the Company or by wire transfer.

        4.        Exercise Period. This Warrant shall be exercisable, in whole
or in part, on any Business Day, from and after the later of (a) ____________,
2010 and (b) the Effective Date of the Registration Statement and until 5:00
p.m., Holland, Michigan time, on the fifth anniversary of the later of (a) or
(b), as such period may be extended pursuant to the terms of the Warrant
Agreement (the “Exercise Period”).

        5.        Method of Exercise. While this Warrant remains outstanding and
during the Exercise Period, the holder may exercise, in whole or in part, the
purchase rights evidenced hereby. Such exercise shall be effected by: (a) the
surrender of this Warrant, together with a duly executed copy of the form of
Notice of Election (attached to this Warrant), to the Warrant Agent at its
principal offices; and (b) the payment to the Warrant Agent for the account of
the Company of an amount equal to the aggregate Exercise Price for the number of
Warrant Shares being purchased in any manner permitted in the Warrant Agreement.

        6.        Certificates for Warrant Shares. Upon the exercise of the
purchase rights evidenced by this Warrant, one or more certificates for the
number of Warrant Shares so purchased shall be issued as soon as practicable
thereafter (with appropriate restrictive legends, if applicable), and in any
event within thirty (30) days of the delivery of the Notice of Election. In case
the holder shall exercise this Warrant with respect to less than all of the
Warrant Shares that may be purchased under this Warrant, the Company shall
execute a new warrant in the form of this Warrant for the balance of such
Warrant Shares and deliver such new warrant to the holder of this Warrant.

        7.        No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares, the Company shall make a cash
payment for such fractional shares or scrip on the basis of the Trading Price
determined as of the date of exercise.

        8.        No Shareholder Rights. Prior to exercise of this Warrant, the
holder shall not be entitled to any rights of a shareholder with respect to the
Warrant Shares, including (without limitation) the right to vote such Warrant
Shares, receive dividends or other distributions thereon, exercise preemptive
rights or be notified of shareholder meetings, and such holder shall not be
entitled to any notice or other communication concerning the business or affairs
of the Company. However, nothing in this Section 8 shall limit the right of the
holder to be provided the notices required under the Warrant Agreement.

20

--------------------------------------------------------------------------------



        9.        Transfers of Warrant, Subject to compliance with applicable
federal and state securities laws, this Warrant and all rights (but only with
all related obligations) under this Warrant are transferable in whole or in part
by the holder. The transfer shall be recorded on the books of the Company upon
(a) the surrender of this Warrant, properly endorsed, or as otherwise provided
for in Section 3 of the Warrant Agreement, to the Warrant Agent at its principal
offices, and (b) the payment to the Company of all transfer taxes and other
governmental charges imposed on such transfer. In the event of a partial
transfer, the Company shall issue to the holders one or more appropriate new
warrants.

        10.        Successors and Assigns. The terms and provisions of this
Warrant and the Warrant Agreement shall inure to the benefit of, and be binding
upon, the Company and the holders hereof and their respective successors and
assigns.

        11.        Amendments and Waivers. Any term of this Warrant may be
amended and the observance of any term of this Warrant may be waived (either
generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the holder. Any
waiver or amendment effected in accordance with this Section shall be binding
upon each holder of any Warrant Shares purchased under this Warrant at the time
outstanding (including securities into which such Warrant Shares have been
converted), each future holder of all such Warrant Shares, and the Company.

        12.        Notices. All notices required under this Warrant shall be
deemed to have been given or made for all purposes (a) upon personal delivery,
(b) five (5) days after deposit in the mail, postage prepaid, first class mail,
or (c) one (1) day after deposit with a recognized overnight courier, postage
prepaid. Notices to the Company shall be sent to 10753 Macatawa Drive, Holland,
Michigan 49424 (or at such other place as the Company shall notify the holder
hereof in writing). Notices to the holder shall be sent to the address of the
holder in the Warrant Register. Notices to the Warrant Agent shall be sent to 10
Commerce Drive, Cranford, New Jersey 07016, Attn: Dan Flynn (or such other
address as the Warrant Agent shall indicate in a notice to the Company and the
holder).

        13.        Captions. The section and subsection headings of this Warrant
are inserted for convenience only and shall not constitute a part of this
Warrant in construing or interpreting any provision hereof.

        14.        Governing Law. The terms and conditions of this Warrant shall
be governed, construed, interpreted, and enforced in accordance with the
domestic laws of the State of Michigan, without regard to its conflict of laws
principles.

21

--------------------------------------------------------------------------------



        15.        Warrant Agreement. This Warrant is governed by and subject to
the terms and conditions contained in the Warrant Agreement. In the event of a
conflict between the provisions of the Warrant Agreement and this Warrant, the
provisions of the Warrant Agreement shall govern. A copy of the Warrant
Agreement may be obtained at no cost upon request from the Company at its
principal office or from the Warrant Agent.

        IN WITNESS WHEREOF, the Company and the Warrant Agent have caused this
Warrant to be executed by their duly authorized officers.

COMPANY:

Macatawa Bank Corporation

By:
      ———————————————
Name:
          ——————————————
Title:
          ——————————————

WARRANT AGENT:

Registrar and Transfer Company

By:
      ———————————————
Name:
          ——————————————
Title:
          ——————————————




22

--------------------------------------------------------------------------------




MACATAWA BANK CORPORATION


WARRANT NOTICE OF EXERCISE

To: Registrar and Transfer Company
10 Commerce Drive
Cranford, New Jersey 07016


        1.        The undersigned hereby elects to purchase ___________________
shares of Common Stock of Macatawa Bank Corporation, a Michigan corporation (the
“Company”), pursuant to the terms of the attached Warrant and the Warrant
Agreement referenced in such Warrant. To the extent the undersigned is not
exercising this Warrant in full, please reissue and return to the undersigned a
new Warrant to purchase the remaining number of shares of Common Stock.

        2.        Payment of the Exercise Price per share required under such
Warrant accompanies this notice in the amount of $__________________ by means
of:

  ______ wire transfer of immediately available funds to the Warrant Agent for
the account of the Company,


  ______ certified or official bank check or checks to the order of the Company,
or


  ______ surrender of the right to receive Warrant Shares having an aggregate
Trading Price determined as of the date hereof equal to the aggregate Exercise
Price.


Signature:_______________________________________

Print Name:______________________________________

SSN:_____________________________________________

Address:_________________________________________

_________________________________________________ Name in Which Shares Are to be
Registered:

Name:____________________________________________

SSN:_____________________________________________

Address:_________________________________________

_________________________________________________


Date: _____________________

        Signatures must be guaranteed by an eligible guarantor institution (a
bank, stockbroker, savings and loan association or credit union with membership
in an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
of the Securities Exchange Act of 1934, as amended.

Signature Guaranteed by:
___________________________________________________________________________

23

--------------------------------------------------------------------------------




MACATAWA BANK CORPORATION


WARRANT TRANSFER

To: Registrar and Transfer Company
10 Commerce Drive
Cranford, New Jersey 07016


        For value received, the undersigned hereby sells, assigns and transfers
unto ________________________________________________ the right to purchase
_________________________________________ (____________) shares of Common Stock,
no par value, of Macatawa Bank Corporation, a Michigan corporation (the
“Corporation”) pursuant to the attached Warrant and does hereby irrevocably
constitute and appoint Registrar and Transfer Company as the undersigned’s
attorney-in-fact, with full power of substitution, to transfer the Warrant, or
such portion as is transferred hereby, on the books of the Corporation. The
undersigned requests that the Registrar and Transfer Company issue to the
transferee a Warrant certificate evidencing such transfer and to issue to the
undersigned a new Warrant evidencing the right to purchase Common Stock for the
balance not so transferred, if any.

Signature:_______________________________________

Print Name:______________________________________

SSN:_____________________________________________

Address:_________________________________________

_________________________________________________ Name in Which Shares Are to be
Registered:

Name:____________________________________________

SSN:_____________________________________________

Address:_________________________________________

_________________________________________________


Date: _____________________

        Signatures must be guaranteed by an eligible guarantor institution (a
bank, stockbroker, savings and loan association or credit union with membership
in an approved signature guarantee medallion program) pursuant to Rule 17Ad-l5
of the Securities Exchange Act of 1934, as amended.

Signature Guaranteed by:
___________________________________________________________________________

24